            Case 5:19-mj-01562-ESC Document 1 Filed 12/27/19 Page 1 of 4




A091 (Rev. 11/11) CdminalComplaint


                                      UNITED STATES DISTRICT COURT
                                                                  for the
        DEC 12        2019
                                                    Southern District of Texas
 David J. Bradley, Clerk
                    tJnitedStatesofAmerfca                          )

                    Frt-.nq iIlin2 flc I ann                      )
                                                                    )




                                                                                                SEALED
                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
              the date(s) of June 4, 2018 thru November 2018 jn.the county of                     Hidalgo              in
On or about
    Southern            District of          Texas            ,   the defendant(s) violated:

            Code Section                                                     Cènse Description
18 U.S.C. § 1343. 1346, 1349                   ConspIracy to commit wire fraud.




         This criminal complaint is based on these facts:

See attachment




         I' Continued on the attached sheet.

  App.0ve    bi.j    fiitA   .DIPIAZ.'U


                                                                                               Printed name and tide


Sworn to before me and signed in my presence.


Date:               12/1212019 _1.r/2p.A


City and state:                        McAIIen, Texas                             Hqn. Juan F. PUanIs, U.S. Ma
        Case 5:19-mj-01562-ESC Document 1 Filed 12/27/19 Page 2 of 4




                                                                           a City of La Joya public
      After receiving information concerning a bribery scheme related to
                                                             Garces-Valdez ("GARCES") in
relations contract in which a contract was awarded to Sylvia
                                                               part of the monetary
exchange for GARCES paying Frances Salinas-De Leon ("SALINAS")
                                                                 Agents executed multiple
compensation GARCES was to receive via the contract, FBI Special
                                                             accounts belonging to Frances
search warrants on various e-mail accounts, including e-mail
                                                                During the course of the
SALINAS and GARCES, and search warrants at the City of La Joya.
                                                                              and GARCES.
investigation, FBI Special Agents also obtained text messages between SALINAS
                                                                       referred to as "the
       Based on a review of the e-mail and text messages (collectively
                                                            August 2018, SALINAS and
Messages") obtained by the FBI, from about May 2018 through
                                                                      City of La Joya. The text
GARCES discussed the issuance of a public relations contract from the
                                                                by the City of La Joya or a
messages revealed statements from SALINAS, who was not employed
                                                                              contract awarded to
city official, indicating that SALINAS was working to have a public relations
                                                        Official A, a City of La Joya
GARCES. SALINAS indicated that she had connections with
                                                                   amendments, if necessary.
 official, who would ensure the approval of the contract and later

 SALINAS also stated that she raised the amounts of compensation
                                                                 listed in initial drafts of the

                                                                            SALINAS provided
 contract because she (SALINAS) "seriously [was] in need of a little more."
                                                                      e-mail the contract to the
 drafts of the contract to GARCES via e-mail and instructed GARCES to

 La Joya City attorney.
                                                                              Official A and
        The public relations contract was subsequently approved and signed by

 GARCES on June 12, 2018, and June 13, 2018, respectively.

        The contract called for an initial payment of$12,000 from the City of La
                                                                                 Joyato GARCES,

                                                                     creating and maintaining
 and an additional payment of $2,000 monthly, in exchange for GARCES
                                                                     initial retainer of $12,000
 a website to promote the City of La Joya. After GARCES received the
         Case 5:19-mj-01562-ESC Document 1 Filed 12/27/19 Page 3 of 4




via check, SALINAS provided GARCES via text messages with instructions on how to cash the

check and how to divide the taxes on the income. Additionally, SALINAS also instructed, via

text message, GARCES to deliver $7,000 in cash to SAL[NAS.

       In addition to the text messages between SALINAS and GARCES, e-mails obtained by the

FBI also revealed that between May and August 2018, SALINAS and GARCES sent each other
                                                                                                the
and others multiple e-mails, at least one of which traveled in interstate commerce, relating to

public relations contract.
                  Case 5:19-mj-01562-ESC Document 1 Filed 12/27/19 Page 4 of 4




AO 442 cR.v. 11111) AnestWonsnt


                                         UNITED STATES DISTRICT COURT

(        Opy                                                        for the

                                                          Southern District of Texas


                        Umted States ofAmenca

                        Frances SaUnas Do Leon                       )        Case No.   ./I        -   30 60          Vt
                    YOB: 1967 Cltlzen8hlp: USC                       )
                                                                     )




                                                                                               SEALED
                                                       ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU AItE COMMANDED to arrest and bring before a United States magistrate judge without unnecessazy de1a.
(name ofperson lobe a,re.ne4I         Frances Salinas Do Leon
who is accused of an offense or violation based on the following document filed with the court

O Indictment                C)   Superseding Indictment     0 Information      0 Superseding Information  Complaint

0     Probation Violation Petition           0 Supervised Release Violation Petition 0 Violation Notice 0 Order ofthe
This offense is briefly described as follows:
     18 U.S.C. § 1343, 1346, 1349: Conspiracy to commit wire fraud.




                                                                                                                            (i-i


Date:             12/12O19       -1                                                      Issuing officer's signabire

                                                                                                                            P
City and state:           McAIen, Texas
                                                                                           Pinted name and till.


                                                                  Return

            This warrant was received on (date)    ____________,and the person was arrested on (date)
at   (cIty and state)
